Citation Nr: 1647123	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee arthralgia.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle arthralgia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot arthralgia.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

8.  Entitlement to a compensable rating for a right middle finger scar.


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from April 1970 to December 1971.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Seattle, Washington.  The appeal has since been handled by the RO in Roanoke, Virginia.  

The Veteran was afforded a videoconference hearing in January 2011 before the undersigned Veterans Law Judge.  The transcript is of record.

The Veteran's claims were previously before the Board in December 2013, when they were remanded for further development.

The RO issued a supplemental statement of the case (SSOC) in April 2016.  On his SSOC Notice Response received by VA in July 2016, the Veteran requested a Board hearing.  While a claimant has a right to "[a] hearing" when requested, there is no express basis for the Board to grant more than one hearing on the same issues.  See 38 C.F.R. § 20.700(a) (2015).  As noted, the Veteran was afforded a hearing before the Board in January 2011, which addressed all issues on appeal.  As he has not alleged that he has any additional evidence pertaining to the issues on appeal and the Board finds that the issues have been fully developed, the Veteran's request for a second Board hearing is denied.


FINDINGS OF FACT

1.  The March 1972 rating decision, which denied the Veteran's claims for service connection of arthralgia of the knees, ankles, and feet, was not appealed and is final.

2.  Evidence received since the March 1972 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claims, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

3.  The most probative medical evidence shows that the Veteran does not have a current diagnosis of PTSD.  

4.  The Veteran's current hearing loss was not shown in service or within one year of discharge, and is not otherwise etiologically related to his service, including as due to in-service noise exposure.  

5.  Tinnitus was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current disorder to service.  

6.  The most competent and probative evidence indicates that a skin disorder was not shown in service or for many years thereafter, and that any diagnosed skin disorder is not related to the Veteran's service, including as to due to Agent Orange exposure.  

7.  The Veteran's single scar is stable, not painful on examination, covers an area of less than 39 square centimeters, and does not cause any functional limitation.  

CONCLUSIONS OF LAW

1.  The March 1972 rating decision, which denied the Veteran's claims for service connection of arthralgia of the knees, ankles, and feet, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence received since the final March 1972 rating decision is not new and material and, therefore, the claims for service connection of arthralgia of the knees, ankles, and feet are not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for entitlement to service connection for a skin disorder, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for a compensable disability rating for the Veteran's right middle finger scar have not been met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a July 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and the statements of the Veteran and his wife and representatives.  In addition, the Veteran was afforded adequate VA examinations for PTSD in July 2008 and for an increased rating of his scar in July 2008.  

The Board finds compliance with its December 2013 remand instructions.  SSA records were obtained in February 2014.  Also in February 2014, the RO requested that the Veteran identify any treatment for the claims on appeal.  The Veteran responded to the request in March 2014 by providing authorizations to obtain private treatment records from two providers.  The identified records were obtained in June 2015.  In addition, adequate VA examinations were provided in February 2016 in connection with the Veteran's claims for service connection for hearing loss, tinnitus, PTSD, and a skin disorder, and an increased rating for his scar.  The examiners considered all relevant evidence of record, including the Veteran's statements, and provided reasoned rationales for the opinions rendered.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Reopening Claims for Arthralgia of the Lower Extremities

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

By the March 1972 original rating decision, the RO denied service connection for arthralgia of the lower extremities finding that the evidence failed to show a disability for which compensation could be established.  The RO noted that service treatment records were absolutely silent for any complaint or treatment to the lower extremities during service, and that the February 1972 VA examination was negative for any disability of the knees, ankles, and feet.  The Board notes that the Veteran's December 1971 discharge examination shows a normal examination of the feet and lower extremities, without any report of pain or stiffness in the lower extremities.  The Veteran wrote on his examination that he was in good health.

On his January 1972 application for VA compensation, the Veteran stated that he had sore and stiff leg joints in cold or damp weather that began in January 1971.  He also had trouble with his feet after prolonged walking or standing that was aggravated during his service in Vietnam from October 1970 to October 1971.  

At his February 1972 VA examination, the Veteran reported that he was exposed continuously to rain, dampness, and cool nights during his one year in Vietnam.  He was unable to sleep on account of discomfort in his knees and feet.  He stated that no medical facility was available and that he sought no treatment while he was in Vietnam.  As soon as he was relieved of the exposure, his symptoms would lessen.  He reported that he did mention his joint complaints on his final physical examination.  On examination, there was no swelling of the soft tissue in the knees or ankles and no bony deformity.  There was no functional defect of the joints.  Laboratory testing was negative for Rheumatoid Factor.  The examiner diagnosed arthralgia of the knees, ankles, and feet based on the Veteran's reported history.

For purposes of clarification, the Board notes that arthralgia is defined to mean "pain in a joint."  See Dorland's Illustrated Medical Dictionary 150 (32nd ed. 2012).  Pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Notice of the March 1972 rating decision was provided in March 1972.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, the next correspondence added to the Veteran's claim file was in June 2008.  Thus, the Board finds that the March 1972 rating decision is final.  38 C.F.R. § 3.156(b).

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the March 1972 rating decision includes, in relevant part, a statement when the Veteran filed his claims that he had been treated at the Salem VA medical center (VAMC) within one year of being discharged for arthralgia of the lower extremities.  See May 2008 Statement in Support of Claim (VA Form 21-4138).   However, the Salem VAMC reviewed the Veteran's record in November 2008 and found only records relating to dental treatment in 1972.  Moreover, at his January 2011 Board hearing, the Veteran testified that he had never received treatment from VA other than for VA examinations.  See January 2011 Transcript of Hearing at 6.  The Board notes that the February 1972 VA examination was conducted at the Salem VAMC. 

The Veteran testified at his January 2011 Board hearing that he received private treatment for trouble with his legs and was prescribed insoles.  He also testified that he was told that his arthralgia may have been the reason he broke his ankle a few years back.  See January 2011 Transcript of Hearing at 6-7.  

SSA records received by VA in February 2014 show the SSA found the Veteran to be disabled in December 2008 due to left ankle osteoarthritis.  Private treatment records obtained by SSA from Dr. Durham of Lewis-Gale Physicians show that in December 2008 the Veteran reported that he had broken his ankle and had surgery about 10 years prior, and had developed some progressive deformity and pain.  X-rays showed posttraumatic arthritis of the left ankle with bone-on-bone contact in the ankle joint.  In January 2009, Dr. Durham noted that the Veteran had been given some molded Plastizote shoe inserts in the past, but they had been flattened out.  A prescription for new inserts was provided.

In connection with treatment for the Veteran's hands in April 2012, Dr. Durham asked the Veteran about his ankle.  The Veteran stated that by retiring and not being on his feet all day his ankle was not hurting him too much.

VA treatment records show the Veteran was diagnosed with rheumatoid arthritis in his hands in August 2015, but do not reveal any diagnosis of rheumatoid arthritis of the lower extremities.  

At his February 2016 VA examination, the Veteran reported problems with his feet, in that he tripped frequently.  

Results of June 2016 electromyogram/nerve conduction velocity testing reveal moderately severe sensorimotor peripheral neuropathy of the lower extremities.  The Veteran's peripheral neuropathy was related to vitamin D deficiency.  See July 2016 VA hematology and oncology outpatient note.

The above cited evidence is new, in that it was not of record as of the time of the March 1972 rating decision.  However, the Board finds that some of the evidence is cumulative and redundant.  For example, evidence in the Veteran's claims file as of the March 1972 rating decision revealed the Veteran reported pain in and difficulties with his legs.  

More significantly, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claims.  While the evidence shows that the Veteran was diagnosed with arthritis in the left ankle in December 2008, it also clearly shows that the arthritis was due to a post service fracture that occurred in the 1990s.  The peripheral neuropathy of the lower extremities first diagnosed in June 2016 was related to vitamin B12 deficiency.  Hence, any diagnosed disorder of the lower extremities has not been related to his military service.  

The Board acknowledges that the Veteran testified that he was told that his arthralgia may have been the reason he broke his ankle a few years back.  As discussed above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the presumption of credibility rule is not boundless or blind and VA is not bound to consider credible the patently incredible, or when the fact asserted is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1994); King v. Brown, 5 Vet. App. 19, 21 (1993) (noting the exceptions to the presumption of credibility rule).  Accordingly, because arthralgia is not a diagnosis but merely refers to pain in a joint, the Board does not find it credible that a physician would tell the Veteran that pain in his joint caused him to fracture his ankle.  As such, the Board rejects this statement as lacking credibility.

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for arthralgia of the knees, ankle, and feet, including by triggering VA's duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen such claims is denied.

III.  Service Connection

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, in certain instances where there is evidence of acoustic trauma and nerve damage, and malignant tumors such as skin cancer, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element(s) of a service connection claim.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In addition, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused), or permanently worsened beyond its natural progression (aggravated) by, a service-connected disease or injury.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its "unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, where symptoms are capable of lay observation, such as in the case of hearing loss and tinnitus, a lay witness is competent to testify to in-service injury or disease and continuity of symptoms thereafter.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service treatment records are silent for any reports, diagnoses, or treatment of any psychiatric disorder.  The Veteran's December 1971 discharge examination shows a normal psychiatric examination.  

The Veteran was afforded a VA examination in July 2008; however, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  At a second VA examination in February 2016, the examiner again found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board notes that the examiner did find that the Veteran met the diagnostic criteria for Adjustment Disorder with Mixed Anxiety and Depressed Mood, and determined that some or possibly all of the Veteran's symptoms were related to his military service.  The RO granted service connection for an adjustment disorder by an April 2016 rating decision.  

The Board finds the opinions of the July 2008 and February 2016 VA examiners that the Veteran does not meet the criteria for a diagnosis of PTSD to be highly probative.  The examiners based their opinions on a thorough review of the claims file, provided detailed reports, and analyzed multiple factors to support their opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.3102, 3.303, 3.304.


Bilateral Hearing Loss 

The Veteran contends that he developed hearing loss and tinnitus due to noise associated with his one year of combat service, including small arms fire and artillery and mortar explosions.  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).

Audiometric testing conducted in connection with the Veteran's January 1970 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 or 15*
0
0
--
0
LEFT
0
0
0
--
0
*The number is not legible.

There are no in-service reports, treatment, or diagnosis related to the ears, hearing loss, or acoustic trauma.

Audiometric testing conducted in connection with the Veteran's discharge examination in December 1971 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The February 1972 VA examination shows a normal examination of the ears and noted there was no hearing loss.

The Veteran was afforded a VA examination in February 2016.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
55
60
60
LEFT
0
10
60
70
85

Speech recognition scores based on the Maryland CNC test were 96 percent in the right ear and 92 in the left ear. 

As such, the Veteran has hearing loss at a level that is considered to be a disability for VA purposes.  However, the examiner opined that the Veteran's hearing loss was not related to his service.  The examiner's rationale was that audiometric testing at the Veteran's discharge in December 1971 was within normal limits.  In addition, the discharge testing did not show significant worsening of hearing acuity when compared to the hearing test completed in connection with his entrance examination in January 1970.  The examiner explained further that, because hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's current hearing loss is less likely as not caused by or a result of active duty noise exposure.  

The evidence of record shows that the Veteran farmed after discharge from service and operates a tractor frequently.  He also had occupations working as a machinist and then in interior construction installing ceilings.  

The Board finds that the most probative evidence indicates that the Veteran's current hearing loss was not shown in service or within one year of discharge, and is not otherwise etiologically related to his service, including as due to in-service noise exposure.  

The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to the VA examination performed in February 2016, over 44 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This 44-year gap without treatment tends to show the Veteran's hearing loss is not related to his service, and to render any theory of entitlement based on continuity of symptomatology not credible.

The record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hearing loss to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the opinion of the February 2016 VA examiner to be highly probative to the question at hand.  She based her opinion on a comprehensive review of the Veteran's entire claims file and service treatment records, a thorough interview of the Veteran, and audiological testing.  Moreover, she provided an adequate rationale for her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  For these reasons, the opinion by the February 2016 VA examiner that the Veteran's hearing loss is not related to his in-service noise exposure is afforded great probative value.  Moreover, the Board notes that the Veteran has had more than 40 years of post-service noise exposure from his farming and jobs as a machinist and in construction, which more likely account for his hearing loss.

The Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons, such as the Veteran, are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), hearing loss can have many causes and the etiology falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Consequently, the Board finds that the Veteran is not competent or credible to diagnose the onset or etiological cause of his current hearing loss.  

In sum, there is no medical evidence of hearing loss in service or credible lay evidence of hearing loss that occurred in service and continued since service.  There also is no medical evidence of record that otherwise links the Veteran's hearing loss to his service.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

Tinnitus has been defined as "'a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane).'"  Butts v. Brown, 5 Vet. App. 532, 540 (1993) (citation omitted).  It also has been defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996) (citation omitted).  

There are no in-service reports, treatment, or diagnosis related to the ears, hearing loss, acoustic trauma, or tinnitus, including at discharge in December 1971.

At his February 2016 VA examination, the Veteran reported constant bilateral, longstanding tinnitus.  The examiner opined that it is less likely as not that the Veteran's tinnitus is related to military noise exposure.  The examiner's rationale was that tinnitus is not a presumptive condition of noise exposure or acoustic trauma.  Damage from the exposure would have to be present for a nexus to exist.  There was no evidence of tinnitus treatment or complaint in the Veteran's service treatment records.  The Veteran's hearing test at the time of discharge in December 1971 was within normal limits and showed no change in hearing compared to the entrance hearing test in January 1970.  Therefore, there was no evidence of ear or hearing damage from noise exposure or acoustic trauma.  Rather, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  

The most probative evidence indicates that the Veteran's current tinnitus was not shown in service or for several decades thereafter, and is not otherwise etiologically related to his service, including as due to in-service noise exposure.  

The evidence contemporaneous to service shows that the Veteran did not experience hearing loss in service, report tinnitus, or experience acoustic trauma.  Although the Veteran reported longstanding ringing in ears, the first objective evidence that he reported his tinnitus was not until the VA examination performed in February 2016.  This 44-year gap without report of or treatment for tinnitus tends to weigh against a finding that the tinnitus is related to his in-service noise exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection as a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  However, in this case, there is no evidence of acoustic trauma; therefore, service connection on the basis of a presumption for a chronic disease and continuity of symptomatology are not available to the Veteran.  

The Board finds the opinion of the February 2016 VA examiner to be highly probative to the question at hand.  In finding that the Veteran's tinnitus was less likely than not related to service, she based her opinion on the facts that there was no evidence of tinnitus treatment or complaint in the Veteran's service treatment records, there was no evidence of ear or hearing damage from noise exposure or acoustic trauma during service, and the Veteran had normal hearing at discharge, with no significant shift in hearing from enlistment to discharge.  The examiner based her opinion on a thorough review of the Veteran's entire claims file and evaluation of the Veteran, and included an adequate rationale for the opinion expressed.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The examiner opined further that the Veteran's tinnitus is a symptom of his hearing loss.  In this case, however, the Board has denied the Veteran's claim for service connection for bilateral hearing loss.  Therefore, given that service connection is not in effect for hearing loss, there is no legal basis for granting service connection for tinnitus as secondary to hearing loss.  38 C.F.R. § 3.310(a).

A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Board finds the Veteran's lay report of longstanding tinnitus to be of little probative value regarding the etiology of the tinnitus in light of contemporaneous service records that show no reports of tinnitus or acoustic trauma and the February 2016 examiner's opinion that the tinnitus is not related to service.  

In the absence of competent medical opinion evidence relating the Veteran's tinnitus to service, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that the Veteran's tinnitus did not have its onset in service, and is not otherwise related to in-service noise exposure.  As the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disorders

The Veteran contends that he developed skin disorders as a result of exposure to Agent Orange while serving in Vietnam.  He testified at his Board hearing that he had scabby places on his arms and legs for several years.  See January 2011 Transcript of Hearing at 7-8.  The Veteran has been diagnosed as having had actinic keratosis and malignant melanoma.

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicidal agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection for certain disorders will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service personnel records show the Veteran served in Vietnam from October 1970 to November 1971; therefore, he is presumed to have been exposed to certain herbicidal agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service connection for chloracne, or other acneform diseases consistent with chloracne, is the only skin disorder that may be established based on presumptive exposure to certain herbicidal agents during specific service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  To be service connected, chloracne, or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicidal agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

As such, the Veteran cannot establish service connection for actinic keratosis or skin cancer on a presumptive basis as due to herbicide exposure.  In addition, there has not been any claim in this case that the Veteran suffers from chloracne, which is presumed to be related to herbicide exposure in certain circumstances.  

Nonetheless, if herbicide exposure is established, but a presumptive disease is not present, a veteran may still pursue direct service connection by showing it is at least as likely as not that his non-presumptive disease was caused by his herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service treatment records are silent for any reports, diagnoses, or treatment of any skin disorder.  The Veteran's December 1971 discharge examination shows a normal examination of the skin. 

The February 1972 VA examination shows the Veteran's skin was normal.

A December 2008 private treatment record of Dr. Durham shows that peripheral pulses were examined, there was no obvious extremity edema, and that the skin was warm and dry.  There was no note of actinic keratosis, malignant melanoma, or any other skin disorder in connection with this thorough examination of the skin.  

The Veteran was afforded a VA examination in February 2016.  The examiner noted that the Veteran was diagnosed with malignant melanoma in situ in the left supraclavicular area and actinic keratosis in August 2015.  The actinic keratosis had been treated with cryotherapy, most recently in October 2015.  Occupationally, he was a beef cattle farmer from 1971 to the present.  On examination, there was no evidence of melanoma or actinic keratosis.  He had no skin disorder other than a dry, flaky patch on the middle of his right long finger.

The examiner opined that the Veteran's skin disorders were less likely than not related to his service, to include as the result of exposure to herbicides therein.  The examiner's rationale was that the Veteran had no complaints of itching or scabbing skin lesions during service.  There were no findings of any skin disorder until July 2015, when his primary care provider noted the Veteran was of fair complexion and found actinic keratosis and a suspicious skin lesion on routine skin examination.  The examiner explained that actinic keratosis and melanoma are caused by frequent sun exposure and occur more commonly in fair-skinned people, and cited medical literature to support her findings.  The examiner concluded that the Veteran's actinic keratosis and melanoma were caused by his fair skin and sun exposure from cattle farming post service.  

The Board finds the most competent and probative evidence indicates that a skin disorder was not shown in service or for many years thereafter, and any diagnosed skin disorder is not related to the Veteran's service, including as to due to Agent Orange exposure.  

Service treatment records do not show any reports of or treatment for a skin disorder.  Examinations in December 1971 at discharge and in February 1972 at the VA examination show the skin was normal.  The Veteran testified at his January 2011 hearing that he had had scabby places on his arms and legs for only the past several years.  The first objective evidence of treatment or diagnosis of a skin disorder was not until July 2015.  Thus, the medical and lay evidence does not show the Veteran developed actinic keratosis, malignant melanoma, or any other skin disorder skin in service or within a year of his discharge from service.  Also, a skin disorder was not shown for more than 40 years after the Veteran's period of service, this weighs against a claim that it was related to service and tends to render any theory of entitlement based on continuity of symptomatology not credible.  There is no evidence that any treating provider relates the Veteran's skin disorders to his service.  Moreover, the Veteran has not submitted any medical evidence showing a link between Agent Orange exposure and actinic keratosis or skin cancer.

The Board finds the February 2016 medical opinion of the VA examiner to be highly probative to the question at hand.  The examiner opined that the Veteran's skin disorders were not caused by or the result of his military service, including as due to exposure to herbicides.  Rather, she opined that they were caused by decades of sun exposure as a farmer following separation from service.  The February 2016 VA examination report is based upon a thorough review of the claims file, a thorough evaluation of the Veteran, an analysis of the Veteran's entire history and his lay statements, and consideration of the medical literature.  Moreover, the examiner provided a sufficient rationale for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) .

The only opinion supporting the Veteran's claim consists of his own statements.  In this regard, VA's decision to establish a presumption of service connection for a particular disease is based on extensive medical studies establishing a positive association between exposure to herbicides and the subsequent likely development of a particular disease.  Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Actinic keratosis and malignant melanoma can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his skin disorders.

Without some competent, persuasive evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's skin disorders to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that neither actinic keratosis, malignant melanoma, nor any other skin disorder was shown in service or for many years thereafter, and the most probative evidence fails to link any diagnosed skin disorder to the Veteran's military service, including as due to Agent Orange.  Accordingly, service connection is not warranted.  See 38 C.F.R. §§  3.303, 3.307, 3.309.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


IV.  Increased Rating for Finger Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis below is undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran contends that he is entitled to a higher disability rating for a scar on his right middle finger, which is the residual of a fragment wound.  He alleges that his finger has limited movement and is extremely painful to move.  See January 2011 Transcript of Hearing at 3.  

The Veteran's scar is currently assigned a 0 percent (noncompensable) rating under Diagnostic Code 7805, which directs to evaluate any disabling effect(s) not considered in a rating provided under the diagnostic codes for scars under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Scars also are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is, thus, inapplicable to the Veteran's finger scar. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size of the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. Note (2).

At a July 2008 VA examination, the Veteran reported that his finger got tight when he bent it.  On examination, the scar measured 31/2 centimeters by 1/8 centimeter.  It was superficial, not deep, and not tender.  The skin over the scar was well-healed and stable, without induration, elevation, depression, inflammation, ulceration, edema, or keloid formation.  There was no adherence to the underlying tissue.  The scar did not interfere with function.  X-rays of the right hand were normal.  

At a February 2016 VA examination, the scar measured 3 centimeters.  It was linear, superficial, barely perceptible, well-healed, smooth, and nontender.  There was no induration or skin restriction of the scar or the surrounding tissue.  The examiner found no functional loss or chronic disability due to the scar, and that the scar had no impact on the Veteran's ability to work.  The examiner noted VA rheumatology treatment records showed swelling and pain in the joints of the fingers of both hands due to rheumatoid arthritis.  

Based on the above, the Board finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars for any period on appeal.  As the Veteran's scar measures less than .5 square centimeters, it does not satisfy the criteria for a compensable rating under Diagnostic Codes 7801 or 7802.  A compensable rating is not available under Diagnostic Code 7804 for unstable or painful scars because the evidence reflects that pain and instability of the scar were not found on examination.

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  It appears the February 2016 VA examiner concluded that the Veteran's pain and difficulty moving his finger is most likely related to his rheumatoid arthritis.  The Veteran, however, is not service connected for rheumatoid arthritis of the hands.  As there is no limitation of function or impact on the Veteran's ability to work associated with the service-connected scar, the Board finds that a separation rating under a different diagnostic code is not warranted.  

The Board finds further that there is no basis for staged rating of the Veteran's scar.  The evidence shows that his scar has remained stable throughout the entire appeal period.  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required. 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected scar is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected scar.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scar, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In light of the above, the Board finds that the criteria for remand for referral to the Director of the Compensation Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the Veteran has not submitted evidence of unemployability or claimed to be unemployable as a result of his service-connected disability.  Therefore, the issue of entitlement to a TDIU due to the service-connected disability has not been raised by the record.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's scar does not meet any applicable rating criteria for a compensable rating at any time during the period on appeal.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral knee arthralgia, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral ankle arthralgia, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral foot arthralgia, the appeal is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.

Entitlement to a compensable rating for a right middle finger scar is denied.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


